Citation Nr: 0933291	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for right lung pain.

4.  Entitlement to service connection for halitosis, claimed 
as bad breath due to a lung disorder.

5.  Entitlement to service connection for an asbestosis 
related pulmonary disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant apparently had active military service from 
July 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision denied service 
connection for the disabilities indicated above.  The 
appellant now lives within the jurisdiction of the VA RO in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for a 
variety of respiratory disorders.  He claims that he had 
symptoms of shortness of breath, dyspnea, during active 
service.  He also asserts that he was treated for asthma at 
VA medical facilities in Detroit, Michigan shortly after 
service.  The RO requested the alleged records from the VA 
Medical Center (VAMC), but received a negative response.

Review of the evidence of record reveals inconsistencies in 
the identifying information related to this appellant.  

There is a copy of discharge papers, Form DD 214, of record 
which indicates:  the appellant's name, a Social Security 
Number (SSN), a military service number, a date of birth, and 
a place of birth.    

Copies of service treatment records have been obtained.  An 
October 1966 pre-induction examination report indicates:  the 
appellant's name; two different military service numbers, one 
of which matches the others of record and one of which is 
crossed out; a date of birth which matches that on the DD 
214; and a place of birth which is different than that on the 
DD 214.  

The identifying information on a September 1967 medical 
examination report indicates the appellant's name, a military 
service number which matches the DD 214 and other service 
treatment records of record; a date of birth which is 
different from that indicated in the other military records, 
different year; and a place of birth which matches the 
October 1966 examination report but not the DD 214.

A February 1969 separation examination report indicates:  the 
appellant's name, a military service number which matches the 
DD 214 and other service treatment records of record; a date 
of birth which matches the DD 214; and, a place of birth 
which also matches the DD 214.

In May 2003, the appellant submitted a claim on a VA form 21-
526.  On this form he indicated:   his name; two different 
SSNs, on of which matches the DD 214 and one which is new; a 
military service number which matches the DD 214; a date of 
birth which is different from that indicated on the DD 214; 
and, a place of birth which also matches the DD 214.  The 
Board notes that in block 4 of this form the Veteran 
indicated two different SSNs and then indicated a notation 
"214 in Error."

In August 2003, the appellant submitted another claim on a 
second VA form 21-526.  On this form he indicated:  his name; 
a single SSN which is the new SSN which does not match the 
SSN on the DD 214; no service number; a date of birth which 
matches that on the May 2003 claim form, but is different 
from that indicated on the DD 214; and, a place of birth 
which also matches the DD 214.  

The inconsistencies with the appellant's identifying data 
need to be resolved.  

According to the DD 214 of record, the person indicated on 
that record had active military service from July 1967 to 
February 1969.  The appellant indicates that he was treated 
at the VAMC in Detroit, Michigan beginning in 1969.  The RO 
made numerous requests to this facility and finally received 
a negative response in June 2007.  The Board notes that the 
requests for treatment records used the SSN which the 
appellant indicates is his current, and correct SSN.  
However, if the appellant went for treatment directly after 
service and used the DD 214 which is of record, it is 
conceivable that his records are filed under the other SSN, 
the one indicated on the DD 214 of record.  Accordingly, 
another attempt to request these records should be made under 
both SSNs of record.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request 
that he submit copies of:  his birth 
certificate, his separation papers (DD 
214), any service records in his 
possession, and any documentation he 
may have related to his SSN being 
issued, re-issued, or changed.  The 
Veteran should also be requested to 
offer an explanation as to why he 
indicated a SSN and Date of Birth on 
his claim form which is different than 
those in the service records.  

2.  Request copies of the Veteran's 
service personnel records from the 
appropriate records depository.  
Request the records under both sets of 
SSNs and the service number.

3.  Make another request to VAMC 
Detroit and request treatment records 
related to the appellant for the period 
of time from 1969 to 1975.  Request 
that a search for the records be made 
under both SSNs of record.

4.  Review the evidence obtained above, 
and conduct any additional development 
deemed necessary based upon the 
evidence received.  Such development 
may include contacting the Social 
Security Administration to identify the 
correct SSN for this appellant.  

5.  Following the above, readjudicate the 
appellant's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

